1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     EDDIE BERNARD CLAY,                                    Case No. 3:20-cv-00122-MMD-WGC
4                                              Plaintiff                     ORDER
5     v.
6     BISBEE, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), has submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF No. 1-1).

12   Plaintiff has neither paid the full filing fee for this matter nor filed an application to proceed

13   in forma pauperis.

14          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

15   application to proceed in forma pauperis on this Court’s approved form and attach both

16   an inmate account statement for the past six months and a properly executed financial

17   certificate. The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but will not

18   file it until the matter of the payment of the filing fee is resolved. Plaintiff will be granted

19   an opportunity to file an application to proceed in forma pauperis, or in the alternative,

20   pay the full filing fee for this action. If Plaintiff chooses to file an application to proceed in

21   forma pauperis he must file a fully complete application to proceed in forma pauperis,

22   including both an inmate account statement for the past six months and a properly

23   executed financial certificate.

24   II.    CONCLUSION

25          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND

26   Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well

27   as the document entitled information and instructions for filing an in forma pauperis

28   application.
1           IT IS FURTHER ORDERED that within forty-five (45) days from the date of this
2    order, Plaintiff must either: (1) file a fully complete application to proceed in forma
3    pauperis, on the correct form with complete financial attachments in compliance with 28
4    U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the
5    $350 filing fee and the $50 administrative fee).
6           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
7    dismissal of this action may result.
8           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
9    (ECF No. 1-1) but will not file it at this time.
10                  February 26, 2020
            DATED: ___________________
11
12                                                UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                  -2-
28
